Case 19-42329   Doc 35   Filed 11/18/19 Entered 11/18/19 12:57:29   Main Document
                                      Pg 1 of 5
Case 19-42329   Doc 35   Filed 11/18/19 Entered 11/18/19 12:57:29   Main Document
                                      Pg 2 of 5
Case 19-42329   Doc 35   Filed 11/18/19 Entered 11/18/19 12:57:29   Main Document
                                      Pg 3 of 5
Case 19-42329        Doc 35     Filed 11/18/19 Entered 11/18/19 12:57:29           Main Document
                                             Pg 4 of 5


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   ST. LOUIS DIVISION

 In Re:                                            Case No. 19-42329

 Matthew Robert Latimer
                                                   Chapter 13
 Mary E Latimer

 Debtors.                                          Judge Kathy A. Surratt-States

                                  CERTIFICATE OF SERVICE

I certify that on November 18, 2019, a copy of the foregoing Notice of Postpetition Mortgage
Fees, Expenses, and Charges was filed electronically. Notice of this filing will be sent to the
following party/parties through the Court’s ECF System. Party/Parties may access this filing
through the Court’s system:

          Tobias Licker, Debtors’ Counsel
          tobiaslickerhotmail@gmail.com

          Diana S. Daugherty, Chapter 13 Trustee
          standing_trustee@ch13stl.com

          Office of the United States Trustee
          ustpregion13.sl.ecf@usdoj.gov

I further certify that on November 18, 2019, a copy of the foregoing Notice of Postpetition
Mortgage Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and
properly addressed to the following:

          Matthew Robert Latimer, Debtor
          112 Driftwood Circle
          Imperial, MO 63052
Case 19-42329   Doc 35      Filed 11/18/19 Entered 11/18/19 12:57:29    Main Document
                                         Pg 5 of 5


      Mary E Latimer, Debtor
      112 Driftwood Circle
      Imperial, MO 63052


 Dated: November 18, 2019                   /s/ D. Anthony Sottile
                                            D. Anthony Sottile
                                            Authorized Agent for Creditor
                                            Sottile & Barile, LLC
                                            394 Wards Corner Road, Suite 180
                                            Loveland, OH 45140
                                            Phone: 513.444.4100
                                            Email: bankruptcy@sottileandbarile.com
